                                                                        EXHIBIT
10.1


Summary of Talk America Holdings, Inc. Non-Employee Director Compensation
(Effective as of January 1, 2006)


Cash Compensation


Annual Retainer:                                                    $40,000


Annual Chair Fees:


  Non-Employee Chairman of the Board            $40,000
Audit Committee Chair                 $ 5,000


Equity Compensation


Each year, non-employee directors may receive award(s) for a number of shares
granted by the Board. Subject to limits in the various Company Plan terms, the
Board has the discretion to determine the form and terms of awards to
non-employee directors.


Other Information


Non-employee directors' compensation is paid based on a January to December
annual period. The cash annual retainer and annual Chairman of the Board fees
are each paid in equal quarterly installments; the Audit Committee Chair fee is
payable in one lump sum. Talk America Holdings, Inc. reimburses directors for
their travel and related expenses in connection with attending Board and Board
committee meetings and Board- and committee-related activities. The non-employee
Chairman of the Board is also provided with access to and use of an office and
related services in the Company’s offices and cellular phone service and,
provided with, or reimbursed for the costs of, health benefits comparable to
those provided to senior executive officers of the Company.

